Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 
Allowable Subject Matter
Claims 1-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 10 and 16, the closest prior art Han et al. (US Pub 2013/0038601 A1) teaches a plurality of avatar templates containing a plurality of 
Goossens et al. (US Pub 2017/0357417 A1) teaches obtain a first motion vector pre-defined for the selected avatar template, generate a second motion vector representing the emotion state of the external object based on the first motion vector and the at least one parameter corresponding to the emotion state, generate a plurality of successive first image frames representing a second gesture different from the first gesture based on the second motion vector, generate an avatar sticker including the second gesture based on the selected avatar template, the value of the at least one parameter and the plurality of first image frames. 

Obtain values of a plurality of parameters corresponding to an emotion state based on the obtained image; select an avatar template including a first gesture from among the plurality of avatar templates based on the values of the plurality of parameters, obtain a plurality of first motion vectors pre-defined for the selected avatar template; generate a second motion vector representing the emotion state of the external object by adding the plurality of first motion vectors, wherein the plurality of first motion vectors are multiplied by a respective weight corresponding to a value of one parameter of the plurality of parameters, generate a plurality of successive first image frames representing a second gesture different from the first gesture based on the second motion vector; generate an avatar sticker including the second gesture based on the selected avatar template, the value of the at least one parameter of the plurality of parameters and the plurality of first image frames.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613